MR. JUSTICE GULBRANDSON,
dissenting.
I respectfully dissent to the affirmance of the award of temporary total benefits for the period from the date of injury to the date of termination of claimant’s employment with Sletten Construction Company, February 15, 1986. Because I believe that award to be in error I also disagree with the affirmance of a twenty percent penalty and attorney fees.
The majority has misinterpreted this Court’s holding in Gee v. Cartwheel Restaurant, supra, by quoting “this Court held that wages which were received by an employee from one employer while he continued to receive his usual monthly salary from a concurrent employer were ‘gratuitous wages.’ ” In that case, this Court reversed the increased award of temporary total benefits and stated:
“Applying even the most liberal statutory construction favoring the claimant, to conclude that his average gross earnings should include wages from this job at which he is no longer employed does not fairly or reasonably represent wages lost from his usual weekly hours of employment. The amount of compensation must bear some reasonable relation to the loss sustained on account of disability.
<<
“In essence, the Workers’ Compensation Court has determined that the claimant is entitled to temporary total disability benefits based upon lost wages for two concurrent jobs, while the evidence in no way establishes that the claimant was actually concurrently employed at the Book Store or had suffered a loss of Book Store wages. *8To hold that the claimant should receive benefits based upon more weekly hours than he has actually ever worked does not represent compensation based upon his usual weekly hours of employment.” (Emphasis in original.)
Gee, 642 P.2d at 1071, 1072. Claimant Gee was found by this Court to be employed by one employer at the time of his injury, and the claimant here obviously had two employers at the time of his injury.
In my view the issue is whether the employer-employee relationship between Sletten Construction Company and the claimant continued until February 15, 1986 and if it did, did the claimant suffer a total loss of wages to be entitled to benefits based upon two employments under Section 39-71-116(19), MCA (1985).
In this case, the critical evidence regarding the payment of $600 per week by Sletten Construction Company from the date of injury to February 15, 1986, is contained in the depositions of the claimant and Robert Robertson, president of Sletten Construction Company, and this Court is entitled to judge the weight to be given such record testimony.
The evidence in this case is undisputed that Sletten Construction Company had a corporate policy of paying disabled supervisory personnel, such as the claimant, full wages until such time as it was determined that the disabled supervisor would be unable to return to work within a reasonable period of time. The claimant had been a supervisor with Sletten since 1978 and, at the time of the injury on his concurrent two-day job, was paid $600 per week whether he worked no hours a week or sixty hours a week. The testimony is undisputed that Sletten Construction Company paid the claimant his full $600 per week salary, less withholding for federal and state income tax and for Social Security purposes until February 15, 1986 at which time the corporate president made the decision to terminate claimant as an employee. Sletten Construction Company further paid workers’ compensation premiums based upon the salary paid to claimant until February 15, 1986. The claimant attended the company Christmas party in 1985, and readily inspected a bridge construction site on several occasions prior to February 15, 1986, at the request of his employer without claiming additional reimbursement.
In my opinion, for the majority to hold, in effect, that the $600 weekly salary benefits were gratuitous and that the claimant suffered a total loss of wages from Sletten Construction Company from August 10, 1985 until February 15, 1986 is unrealistic and ignores *9normal corporate business practices and specifically the corporate practice of Sletten Construction Company. See, Larson, Workmen’s Compensation Law, Section 57.42:
“An occasional court will say that such a payment is to be deemed a gratuity, but this, in the absence of special facts indicating a charitable motive, is unrealistic. In fact, in the case of corporate employers, it is doubtful that the management has the right to give away the corporation’s money as gratuities even if it wanted to. As a matter of corporation law, it would have to be assumed that the payment was made in discharge of a legal obligation, if any such actual or potential obligation could be found that would reasonably account for the expenditure.”
The effect of the majority decision is to award the claimant temporary total disability benefits which, combined with the salary received from Sletten Construction Company, result in a post-injury monthly income of $3,572, far in excess of his regular salary of $2,400. This result in my judgment, does not comply with the Gee requirement that “the amount of compensation must bear some reasonable relation to the loss sustained on account of disability.”
I would reverse upon the basis that the award tends to make the Workers’ Compensation system unworkable, and is not in accord with Section 39-71-116(19), MCA (1985) and the previous holdings of this Court.